               Case 2:20-cv-00111-RAJ Document 98 Filed 05/05/20 Page 1 of 3




 1                                                                             The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9                                                                )
     STATE OF WASHINGTON, et al.,                                 )   No. 2:20-cv-00111-RAJ
10                                                                )
         Plaintiffs,                                              )     NOTICE OF APPEAL
11                                    v.                          )
                                                                  )
12   UNITED STATES DEPARTMENT OF                                  )
     STATE, et al.,                                               )
13                                                                )
         Federal Defendants.                                      )
14                                                                )
15
                                                   NOTICE OF APPEAL
16
     NOTICE is hereby given that the United States Department of State and the other Federal
17
     Defendants 1 hereby appeal to the United States Court of Appeals for the Ninth Circuit from this
18
     Court’s Order dated March 6, 2020 (docket no. 94), granting in part Plaintiff States’ Motion for
19   Preliminary Injunction (docket no. 55).
20

21   Dated: May 5, 2020                                       Respectfully submitted,
22

23   1
       The other Federal Defendants comprise Michael R. Pompeo, in his official capacity as
24   Secretary of State; the Directorate of Defense Trade Controls; Mike Miller, in his official
     capacity as Acting Deputy Assistant Secretary of Defense Trade Controls; Sarah Heidema, in
25   her official capacity as Director of Policy, Office of Defense Trade Controls; the United States
     Department of Commerce; Wilbur L. Ross, in his official capacity as Secretary of Commerce;
26   the Bureau of Industry and Security; Cordell Hull, in his official capacity as Acting
     Undersecretary for Industry and Security; and Rich Ashooh, in his official capacity as Assistant
27
     Secretary of Commerce for Export Administration.
     Notice of Appeal                                                                     U.S. DEPARTMENT OF JUSTICE
     State of Washington, et al. v. Dep’t of State, et al.,                             Civil Division, Federal Programs Branch
                                                                                                    1100 L Street NW
     2:20-cv-00111-RAJ – 1                                                                       Washington, DC 20530
                                                                                                    Tel: (202) 353-0533
               Case 2:20-cv-00111-RAJ Document 98 Filed 05/05/20 Page 2 of 3



                                                              JOSEPH H. HUNT
 1                                                            Assistant Attorney General
 2
                                                              ANTHONY J. COPPOLINO
 3                                                            Deputy Director, Federal Programs Branch

 4                                                            MATTHEW J. GLOVER
                                                              Counsel
 5

 6                                                            _/s/ Eric J. Soskin
                                                              ERIC J. SOSKIN
 7                                                            Senior Trial Counsel
                                                              U.S. Department of Justice
 8                                                            Civil Division, Federal Programs Branch
                                                              1100 L Street NW
 9                                                            Washington, D.C. 20530
10                                                            (202) 353-0533 (telephone)
                                                              (202) 616-8470 (facsimile)
11                                                            eric.soskin@usdoj.gov

12                                                            Attorneys for Federal Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Notice of Appeal                                                                  U.S. DEPARTMENT OF JUSTICE
     State of Washington, et al. v. Dep’t of State, et al.,                          Civil Division, Federal Programs Branch
                                                                                                 1100 L Street NW
     2:20-cv-00111-RAJ – 2                                                                    Washington, DC 20530
                                                                                                 Tel: (202) 353-0533
               Case 2:20-cv-00111-RAJ Document 98 Filed 05/05/20 Page 3 of 3




 1

 2

 3                                                CERTIFICATE OF SERVICE

 4            I hereby certify that, on this 5th day of May, the forgoing Notice of Appeal will be
 5   served electronically on all counsel who have appeared in this action by means of the Court’s
 6
     CM/ECF software.
 7

 8   Dated: May 5, 2020                                       /s/ Eric J. Soskin
                                                              ERIC J. SOSKIN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Notice of Appeal                                                            U.S. DEPARTMENT OF JUSTICE
     State of Washington, et al. v. Dep’t of State, et al.,                    Civil Division, Federal Programs Branch
                                                                                           1100 L Street NW
     2:20-cv-00111-RAJ – 3                                                              Washington, DC 20530
                                                                                           Tel: (202) 353-0533
